 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 829 
In the House of Representatives, U. S.,

December 12, 2012
 
RESOLUTION 
Returning several measures to the Senate.  
 
 
1. 
(a)Each bill and amendment of the Senate specified in subsection (b)— 
(1)in the opinion of this House, contravenes the first clause of the seventh section of the first article of the Constitution of the United States and is an infringement of the privileges of this House; and 
(2)shall be respectfully returned to the Senate with a message communicating this resolution. 
(b)The bill and amendment of the Senate referred to in subsection (a) are as follows: 
(1)S. 3254. 
(2)The Senate amendment to H.R. 4310. 
 
Karen L. Haas,Clerk.
